        Case 1:20-cv-03831-TCS Document 16-1                  Filed 12/22/20     Page 1 of 2




             UNITED STATES COURT OF INTERNATIONAL TRADE
__________________________________________
                                           )
TRINITY MANUFACTURING, INC.,              )
ASHTA CHEMICALS, INC., AND                )
NIKLOR CHEMICAL COMPANY, INC.,            )
                                          )
                  Plaintiffs,             )
                                          )  Court No. 20-03831
      v.                                  )
                                          )
UNITED STATES,                            )
                                          )
                  Defendant.              )
__________________________________________)

                            DECLARATION OF ABDUL ALNOOR

1.     Pursuant to the Rule 73.2 of the U.S. Court of International Trade, I, Abdul Alnoor,

International Trade Compliance Analyst, Office of AD/CVD Operations, Enforcement and

Compliance, International Trade Administration, U.S. Department of Commerce, do hereby

certify and affirm that I have legal custody and control of the documents constituting the

administrative record as it pertains to the final results issued in the fifth sunset review of the

antidumping duty order on chloropicrin from the People’s Republic of China, issued and

published as Chloropicrin From the People’s Republic of China: Final Results of Sunset Review

and Revocation of Order, 85 Fed. Reg. 71,314 (Dep't of Commerce November 9, 2020).

2.     To the best of my knowledge, I have included in the administrative record all documents

pertaining to the above-referenced proceeding presented to or obtained by the Secretary of

Commerce or his delegates during the proceeding.

3.     I have prepared a true and complete copy of the administrative record in the above-

referenced proceeding.

4.     The attached index is a complete list of the documents comprising the administrative

record in the above-referenced proceeding.
        Case 1:20-cv-03831-TCS Document 16-1                 Filed 12/22/20     Page 2 of 2




5.      Also attached is a true and complete copy of the final results issued in the fifth sunset

review of the antidumping duty order on chloropicrin from the People’s Republic of China,

issued and published as Chloropicrin From the People’s Republic of China: Final Results of

Sunset Review and Revocation of Order, 85 Fed. Reg. 71,314 (Dep't of Commerce November 9,

2020)

6.      I affirm, under penalties of perjury, that the foregoing is true and correct to the best of my

knowledge, information and belief.



        Abdul Alnoor                                          Date: 12/21/2020________________
        Abdul Alnoor
        International Trade Compliance Analyst
        Office of AD/CVD Enforcement Operations
        Enforcement and Compliance
        International Trade Administration
        U.S. Department of Commerce
        Washington, D.C. 20230




                                                  2
